DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03-30-2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Response to Arguments
Applicant's arguments filed 02-22-2022 have been fully considered but they are not persuasive. Applicant argues that the cited prior art teaches a lithium ion secondary battery that comprises a liquid electrolyte, that a person of ordinary skill in the art would not combine Sato and Shindo in the manner asserted in the rejection, and the claimed range is critical for achieving unexpected results. Examiner respectfully disagrees. 
The cited prior art (Sato) teaches a lithium ion secondary battery that comprises a positive electrode layer [1], a negative electrode layer [2], and a solid electrolyte layer [3] disposed between the positive electrode and the negative electrode (see figure 1), wherein both the positive electrode and the negative electrode comprises Li3V2(PO4)3 (paragraph 15). 

Sato teaches that the content of  Li3PO4 in the electrode material is critical and further states the lithium vanadium phosphate contains 1.0% by weight or more and 15.0% by weight or less of Li3PO4 relative to Li3V2(PO4)3 to improve battery performance (paragraph 41). 
The use of liquid electrolyte in the battery is acceptable and as evidence by Choy [US 2010/0261060], the electrolyte used in such batteries can include liquid electrolyte or solid electrolyte (paragraphs 74, 77) and the content of Li3PO4 in the electrode material is from 0.1 to 5% by weight (paragraph 25). 
Examiner submits that the combination clearly teaches that liquid or solid electrolytes can be used in the batteries and can also include of Li3PO4 in the electrode material in amount of 5% by weight or less to improve electrochemical stability, thermal stability and ionic conductivity of the battery. 
Applicant’s arguments are still not persuasive for reasons made herein and of record. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Publication No. 2015/0333362 hereinafter Sato in view of JP 2018-060751A [English equivalent U.S. Pre-Grant Publication No. 2018/0102540] hereinafter Shindo and U.S. Pre-Grant Publication No. 2010/0261060 hereinafter Choy. 
Regarding Claim 1, Sato teaches a lithium ion secondary battery comprising: a positive electrode layer [1]; a negative electrode layer [2]; and a solid electrolyte layer [3] disposed between the positive electrode and the negative electrode (see figure 1, paragraph 19), wherein both the positive electrode and the negative electrode comprises Li3V2(PO4)3 (paragraph 15), and the solid electrolyte comprises Li1+xAlxTi2-x(PO4)3 (0≤x≤0.6) (see Example 1-1, paragraphs 52-64). 
Sato does not specifically disclose that the lithium vanadium phosphate contains 1.0% by weight or more and 15.0% by weight or less of Li3PO4 relative to Li3V2(PO4)3. 
However, Shindo teaches a lithium ion secondary battery that comprises a positive electrode layer (cathode) [6], a negative electrode layer (anode) [7], and an electrolyte layer [1] disposed between the positive electrode and the negative electrode (see figure 1, paragraph 35), wherein the positive electrode comprises Li3PO4 and Li3V2(PO4)3 (paragraphs 20, 44) and the content of Li3PO4 is 0.1 to 10 parts by mass with respect to 100 parts by mass of the cathode active material (paragraph 20). 
Therefore, it would have been obvious to one of ordinary skill in the art to form an electrode that comprises lithium vanadium phosphate having 0.1 to 10 parts by mass of Li3PO4 before the effective filing date of the claimed invention because Shindo discloses that such modification can improve battery performance (paragraph 41). 
As evidence by Choy [US 2010/0261060], a lithium secondary battery comprising a cathode, an anode, and an electrolyte (paragraph 70), wherein the cathode comprises lithium transition metal phosphate (paragraph 5) and Li3PO4 (paragraph 21). Choy further teaches that the electrolyte used in such batteries can include liquid electrolyte or solid electrolyte (paragraphs 74, 77) and the content of Li3PO4 in the electrode material is from 0.1 to 5% by weight (paragraph 25). 
It is therefore reasonable to conclude that a person of ordinary skill in the art would be motivated to use such electrode material in batteries having liquid electrolyte or solid electrolyte and Choy discloses that the electrode comprising Li3PO4 has considerably superior electrochemical stability, thermal stability and ionic conductivity, thus advantageously exhibiting excellent rate properties, when used as a cathode active material for lithium secondary batteries (paragraph 28). 
Regarding Claim 2, Sato teaches that wherein the solid electrolyte layer contains lithium aluminum titanium phosphate (paragraph 55). 
Regarding Claim 3, Sato teaches that the solid electrolyte comprises Li1+xAlxTi2-x(PO4)3 (0≤x≤0.6) (see Example 1-1). 
Regarding Claims 4-6, Sato teaches that the positive electrode and the negative electrode comprise Li3V2(PO4)3 (paragraph 15), the solid electrolyte comprises Li1+xAlxTi2-x(PO4)3 (0≤x≤0.6) (see Example 1-1), and as such the electrodes and electrolyte would inherently have a relative density of 80% or above (see MPEP § 2112.01).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sato, Shindo and Choy as applied above, and further in view of U.S. Pre-Grant Publication No. 2016/0006023 hereinafter Krkljus. 
Regarding Claim 7, the combination of Sato, Shindo and Choy does not specifically disclose that Li3PO4 is formed at the grain boundary portion in the electrode material, however, Krkljus teaches a lithium ion secondary battery that comprises a lithium transition metal phosphate electrode material (paragraph 11), wherein the electrode comprises Li3PO4 located at the grain boundaries of the material (paragraph 145). 
Therefore, it would have been obvious to one of ordinary skill in the art to form an electrode that comprises Li3PO4 at the grain boundaries of the material before the effective filing date of the claimed invention because such modification can improve battery capacity and  cycle stability (paragraph 21). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OSEI K AMPONSAH whose telephone number is (571)270-3446. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula C Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OSEI K AMPONSAH/             Primary Examiner, Art Unit 1729